DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: pg. 9, lines 25-26 contains text that is illegible.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to interrelate essential elements of the invention as defined by applicants in the specification.  See MPEP 2172.01.  Claim 1, S6 disclosing “researching” rupture positions of perforations in a cluster, an opening of the natural fractures, a pressure distribution in a near-wellbore zone and perforation holes under conditions of different perforation methods, perforation parameters, wellbore parameters and reservoir rock mechanics properties, and then goes on to disclose “optimizing” perforation modes, perforation parameters, construction parameters in an initial stage of fracturing and physical and chemical properties of the fracturing fluid.  Claim 1, S7 discloses “researching” a rule of rejections, attractions, bifurcations and intersections among the plurality of hydraulic main fractures and the natural fractures in a perforation cluster, and then goes on to disclose “optimizing” volumetric fracturing construction process parameters of perforation modes and parameters, a liquid type and a displacement lifting mode.  Claim 1, S8 discloses “researching” the rule of rejections, the attractions, the bifurcations and the intersections among the plurality of hydraulic main fractures and between the hydraulic main fractures and the natural fractures, and then goes on to disclose “optimizing” process parameters of the volumetric fracturing construction process parameters.  It is unclear from the disclosed claim language how “researching” and “optimizing” are related and if the “optimization” is completed as a result of the “researching”.
Claims 2-3 are rejected by virtue of their dependence from claim 1.
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) as follows:

Step 1:
	Claims 1-3 are directed to a method and therefore falls within the four statutory categories of subject matter.

Step 2A:
	This step asks if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  Step 2A is a two-prong inquiry: in prong 1 it is determined whether a claim recites a judicial exception, and if so, then in prong 2 it is determined if the recited judicial exception is integrated into a practical application of that exception.  
	Analyzing claim 1 under prong 1 of step 2A, the language:
A numerical simulation and parameter optimization method for volumetric fracturing of an unconventional dual medium reservoir, comprising the following steps:
S1, establishing a mathematical model of hydraulic fracture propagation of the volumetric fracturing in the unconventional dual-medium reservoir, and developing a seepage-stress coupling model and algorithm based on an explicit time integral solution strategy;
S2, for a deformation of fractures, considering a friction effect between fracture surfaces, developing a fracture viscoelastic damage model and grid units of an explicit time integral;
S3, simulating a random intersection and bifurcation of hydraulic fractures encountering with natural fractures by a method for embedding zero-thickness fracture units in a grid boundary of an unconventional reservoir matrix;
S4, compiling a borehole-perforation-multi-fracture fracturing fluid competition distribution program to realize a dynamic distribution process of a fracturing fluid among a plurality of fractures;
S5, establishing a numerical model for complex multi-fracture fracturing and competitive expansions during the volumetric fracturing of the dual medium unconventional reservoir, and compiling a complex multi-fracture alternate expansion program;
S6, establishing a grid model of a casing-cement ring-perforation in a cluster- reservoir matrix containing the natural fractures based on actual reservoir engineering geological conditions, researching rupture positions of perforations in a cluster, an opening of the natural fractures, a pressure distribution in a near-wellbore zone and perforation holes under conditions of different perforation methods, perforation parameters, wellbore parameters and reservoir rock mechanics properties, and optimizing perforation modes, perforation parameters, construction parameters in an initial stage of fracturing and physical and chemical properties of the fracturing fluid;
S7, coupling the natural fractures and a plurality of hydraulic main fractures based on the actual reservoir engineering geological conditions with respect to unconventional reservoir matrix-natural fracture dual media, carrying out a numerical simulation of an alternate extension of the plurality of hydraulic main fractures encountering with natural fractures in the near-wellbore zone in the cluster, researching a rule of rejections, attractions, bifurcations and intersections among the plurality of hydraulic main fractures and the natural fractures in a perforation cluster, and optimizing volumetric fracturing construction process parameters of perforation modes and parameters, a liquid type and a displacement lifting mode; and
S8, coupling the natural fractures and the plurality of hydraulic main fractures based on the actual reservoir engineering geological conditions with respect to the unconventional reservoir matrix-natural fracture dual media, carrying out the numerical simulation of the alternate extension of the plurality of hydraulic main fractures encountering with the natural fractures in a multi-cluster section, researching the rule of the rejections, the attractions, the bifurcations and the intersections among the plurality of hydraulic main fractures and between the hydraulic main fractures and the natural fractures, and optimizing process parameters of the volumetric fracturing construction process parameters.
has a scope that encompasses mathematical concepts, e.g., mathematical relationships and/or mathematical calculations, as well as mental steps.  Step 1 (S1) establishes a mathematical model and develops a coupling model and algorithm based on an explicit time integral solution.  The examiner regards the disclosed claim language as mathematical operations.  Step 2 (S2) considers a friction effect between fracture surfaces to develop a model of an explicit time integral.  The examiner regards this step as both mathematical operations and mental steps.  Step 3 (S3) simulates fractures encountering natural fractures through the use of a matrix and a Monte Carlo method which is a computational algorithm that obtains numerical results.  The examiner regards the disclosed claim language as utilizing a computer to display mathematical operation.  Step 4 (S4) compiles a program in the aim of calculating a distribution.  The examiner regards this step as mathematical operations.  Step 5 (S5) establishes a numerical model and compiles a program.  The examiner regards this step as both a mathematical operation and mental steps.  Step 6 (S6) establishes a grid model, researches applicable data, and optimizes/updates modes and parameters.  The examiner regards this step as both a mathematical operation and mental steps.  Step 7 (S7) couples natural and hydraulic main fractures within a matrix, simulates an alternate extension of fractures, researches fractures in a perforation cluster, and optimizes the parameters.  The examiner regards this step as both a mathematical operation and mental steps.  Step 8 (S8) couples natural and hydraulic main fractures within a matrix, researches fractures, and optimizes the parameters.  The examiner regards this step as both a mathematical operation and mental steps.  The broadest reasonable interpretation of the abovementioned steps in light of the specification has a scope that encompasses a mathematical relationship between variables or numbers and mental steps.  It is therefore concluded under prong 1 of step 2A that claim 1 recites a judicial exception in the form of an abstract idea, i.e., mathematical concepts and mental steps.  See MPEP 2106.04(a)(2)(A-C) and MPEP 2106.05(f).
	In prong 2 of step 2A it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (1) identifying whether there are any additional elements recited in the claim beyond judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
	Analyzing claim 1 under prong 2 of step 2A, the claim does not recite any elements in addition to the judicial exception.  
	It is therefore concluded under prong 2 of step 2A that the recited judicial exception is not integrated into a practical application of that exception.

Step 2B:
	In step 2B it is determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  For claim 1, as discussed above in prong 2 of step 2A, the claim does not recite any elements in addition to the judicial exception.  
	It is therefore concluded under step 2B that claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
	Dependent claims 2-3 merely recite further details of an abstract idea of claim 1 and therefor does not represent any additional elements that would integrate the abstract idea into a practical application or represents significantly more than the abstract idea itself.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
CN 108442911 A to Zhao et al. relates to a shale gas horizontal well fracturing hydraulic fracture parameter optimization design method.
CN 105201479 B to Zhu et al. relates to a shale reservoir horizontal well fracturing perforation cluster parameter optimization design method.
CN 107705215 A to Zhao et al. relates to a shale reservoir fracturing well chosen section selection method.
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863